UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-4665



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

OID MICHAEL HAWKINS, a/k/a Michael Hawkins,
a/k/a Mike Hawkins,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville. Richard L. Voorhees,
Chief District Judge. (CR-94-24)


Submitted:   April 17, 1997                 Decided:   April 25, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Samuel B. Winthrop, WINTHROP & WINTHROP, Statesville, North Caro-
lina, for Appellant. Mark T. Calloway, United States Attorney,
Gretchen C.F. Shappert, Assistant United States Attorney, Char-
lotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Oid Michael Hawkins appeals from his sentence imposed for vio-

lation of 18 U.S.C. § 922(g)(1) (1994). We affirm.

     Hawkins' attorney filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), concluding that there are no meri-

torious grounds for appeal, but raising the issue that the magis-

trate judge erred by enhancing Hawkins' sentence under 18 U.S.C. §

924(e) (1994) and refusing to grant Hawkins a downward departure

under United States Sentencing Commission, Guidelines Manual, §

4A1.3 (Nov. 1995). Our review reveals no error in these decisions.

     Pursuant to Anders, this court has reviewed the record for
potential error and has found none. Therefore, we affirm Hawkins'

sentence. This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United
States for further review. If the client requests that a petition

be filed, but counsel believes that such a petition would be frivo-

lous, then counsel may move this court for leave to withdraw from
representation. Counsel's motion must state that a copy thereof was

served on the client. We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED



                                2